Citation Nr: 1813387	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for psychiatric disability.

9.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

10.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for the Veteran's variously diagnosed psychiatric disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from September 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for heart, neck, back, bilateral foot, and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's depression had its onset in service. 

2.  Service connection is in effect for depression.


CONCLUSION OF LAW

1.  The criteria for service connection for depression have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  There being no justiciable case or controversy, the Veteran's claim of service connection for treatment purposes only under 38 U.S.C. Chapter 17 for the Veteran's variously diagnosed psychiatric disorder is dismissed.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 17.109(b), 17.37 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran has a current diagnosis of depression.  See March 2017 Medical Treatment Record at 9.  The Veteran has also competently and credibly testified that he first began experiencing psychiatric symptoms during service when he was harassed and ridiculed in relation to his job performance, and also when he was caught in a bad storm at sea where his boat almost capsized.  See September 2017 Hearing Transcript at 7 and 22.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current depressive disorder, and his in-service event.

The Board finds that the evidence, including the Veteran's competent and credible testimony shows that the Veteran's depression initially began during service and has been recurrent since.  See September 2017 Hearing Transcript at 12.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy his appeal.  See September 2017 Hearing Transcript at 13.  Thus, the Board need not address whether service connection for any other psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Eligibility for Treatment 

The Veteran also seeks service connection for purposes of establishing eligibility to VA treatment.  The Board's decision above to grant service connection for a mental health condition makes this issue essentially moot as he will be entitled to VA treatment for the now-service-connected psychiatric disorder.  See 38 C.F.R. § 17.37(b).  Accordingly, the matter is dismissed.


ORDER

Service connection for depression is granted.

Service connection for treatment purposes only under 38 U.S.C. Chapter 17 for the Veteran's variously diagnosed psychiatric disorder is dismissed.


REMAND
Heart

The Board finds remand necessary to provide the Veteran a VA examination for his heart disability.  He has a current diagnosis of atrial fibrillation and nonschemic cardiomyopathy.  See July 2008 Medical Treatment Record at 7.  He has also competently and credibly testified that he experienced chest pains while in service.  The Board finds this lay evidence especially relevant, as there has been a formal finding of unavailability of his service treatment records.  Additionally, the Veteran has asserted that his heart disability could be secondary to his now service-connected psychiatric disability.  See September 2017 Hearing Transcript at 22.  As the Veteran has not yet been afforded a VA examination in relation to this claim, the Board finds that remand is required to obtain a VA examination and etiology opinions in relation to his heart disability claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Orthopedic Claims 

In regards to the Veteran's claims for entitlement to service connection for neck, back, bilateral foot and bilateral knee disabilities, the Board finds that remand is necessary to provide the Veteran with the appropriate VA examinations to determine the etiologies of the claimed conditions, as he has not yet been provided such to date.  Given the formal finding of unavailability of the Veteran's service treatment records, the Board notes that the Veteran is competent to report that he first experienced these disabilities during service from the combination of kneeling extensively on concrete while repairing helicopters, bending and twisting his body in odd positions while fixing helicopters, and carrying heavy equipment during service.  See September 2017 Hearing Transcript at 16; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Veteran's TDIU claim is inextricably intertwined with the other remanded claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed any in-service and post-service neck, back left knee, right knee, left foot, right foot and heart problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's heart and orthopedic disabilities.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Identify all current diagnosable heart disorders.  For any diagnoses of record which cannot be validated or confirmed, to include atrial fibrillation and nonschemic cardiomyopathy, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed heart disorder, is it at least as likely as not that it had its onset in service, or is otherwise related to service?  Given the formal finding of unavailability of the Veteran's service treatment records, the examiner is asked to recognize and discuss any possible significance of the Veteran's competent and credible lay testimony that he experienced chest pains during service. 

(c) For each diagnosed heart disorder, is it at least as likely as not that it was caused by any other service-connected disability?

In answering this question, the examiner is asked to comment on the Veteran's assertions that his heart disability could be caused by his service-connected psychiatric disability.  See September 2017 Hearing Transcript at 22.

(d) For each diagnosed heart disorder, is it at least as likely as not that it was aggravated by any other service-connected disability?

In answering this question, the examiner is asked to comment on the Veteran's assertions that his heart disability could be aggravated by his service-connected psychiatric disability. See September 2017 Hearing Transcript at 22.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for the appropriate VA examination(s) to determine the nature, etiology, and date of onset of the Veteran's neck, back, bilateral foot and bilateral knee disabilities.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Identify all current diagnosable disorders.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed disorder, is it at least as likely as not that it had its onset in service, or is otherwise related to service?  

Given the formal finding of unavailability of the Veteran's service treatment records, the examiner is asked to recognize and discuss any possible significance of the Veteran's competent and credible lay testimony that he first experienced his orthopedic injuries during service from the combination of kneeling extensively on concrete while repairing helicopters, bending and twisting his body in odd positions while fixing helicopters, and carrying heavy equipment during service.  See September 2017 Hearing Transcript at 16 during service. 

(c) For each diagnosed disorder, is it at least as likely as not that it was caused by any other service-connected disability?

(d) For each diagnosed disorder, is it at least as likely as not that it was aggravated by any other service-connected disability?

All findings and conclusions should be supported with a complete rationale.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


